DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s request for entry into AFCP 2.0 is acknowledged.  The amendment has been entered.
The amendments to Claims 1, 15, and 18 overcome the previous rejection of the claims under 35 U.S.C. 112(b).  The rejection of Claims 1-20 under 35 U.S.C. 112(b) has been withdrawn.
The cancellation of Claim 2 renders moot the previous rejection of Claim 2 under 35 U.S.C. 112(d).
The amendment to Claim 3 is typographical and does not alter the scope of the claim or the previously stated reasons for rejection of the claim.
Upon further search and consideration, after entry of the amendment, the claims are still held as rejected on the same basis as presented in the Final Rejection dated 13 OCT 2021.

Response to Arguments
At the outset, Examiner notes that the amendments to Claims 1, 15, and 18 narrow the scope of the claims by reciting at% as the basis for measurement compared to the broader generic percentage.  Of the rejections of record, three of them are expressly based in at% already; therefore, the amendment does not affect the 
Applicant's arguments filed 13 OCT 2021 regarding rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues (Pages 5-9) that the combination of Cole, Matero ‘417, and Clark ‘111 does not teach or suggest every limitation of Claim 1.  Examiner respectfully disagrees.
Applicant argues (Pages 6-7) that there is not a motivation to combine the teachings of Cole and Matero ‘417 or to replace the method of Cole with the method of Matero ‘417.  Examiner respectfully disagrees.  Cole teaches the desirability of forming a BST film that includes magnesium as a dopant (Page 232 left column) [hereinafter, a BST film that includes magnesium as a dopant will be referred to as “BST:Mg”] but does not teach a method commensurate with the method of Claim 1 (Cole uses metalorganic solution deposition or MOSD).  Matero ‘417 teaches that a known method for making multicomponent oxide films of controlled composition is an ALD process wherein the ratio of deposition cycles of specific materials is controlled to give the desired composition of material (PG 0051).  Matero ‘417 contemplates formation of BST generically (PG 0042, 0047), contemplates formation of quaternary metal oxides generically (PG 0050-0051; BST is a ternary metal oxide), and contemplates inclusion of magnesium in ALD films generically at PG 0036 (Group II metals, which include 
Applicant argues (Pages 7-8) that Matero ‘417 does not teach any specific process for forming a BST:Mg film.  Examiner concedes that there is not a specific example that shows an ALD process which results in BST:Mg formation.  However, Examiner notes the broader teachings of the formation of quaternary metal oxides by ALD and the disclosed suitability of BST and magnesium as film materials, as discussed above.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  In response to the argument that the broad disclosure does not give guidance about forming the specific film, Examiner notes that Matero ‘417 teaches that a single metal is deposited by an ALD cycle comprising alternating exposures of a metal precursor and oxygen, optionally with purge steps (PG 0048) and that films comprising two, three, or four metals are formed by adding additional cycles comprising alternating exposures of the second, third, or fourth metal precursor and oxygen, optionally with purge steps (PG 0049-0050) and that the ratio of deposition cycles controls the composition of the mixed metal oxide (PG 0051-0052).  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82  Id. at 418, 82 USPQ2d at 1396.  See further MPEP 2141.03.  Given the broad teachings of Matero ‘417 as discussed above, Examiner maintains that a person of ordinary skill in the art at the time the invention was filed would have arrived at a suitable ALD process to obtain a BST:Mg film from the teachings of Matero ‘417.
Applicant argues (Page 8) that there is no indication that the teachings of Matero ‘417 could produce a film with the technical requirements of Cole, and that the inclusion of Matero ‘417 impermissibly changes the mode of operation of Cole.  Examiner notes that the process of Matero ‘417 would be expected to result in a thin film of BST:Mg, which is the desired film of Cole (page 232 right column).  Regarding the mode of operation, the combined references would still produce a BST:Mg film, which is the effect of Cole independently.  Therefore, the principle of operation of Cole is not impermissibly changed by the inclusion of Matero ‘417.
Applicant argues (Page 8) that there is no guidance that would lead to the selection of a particular magnesium cyclopentadienyl ALD precursor from Clark ‘111.  Examiner notes that once the ALD process from Matero ‘417 is contemplated, Clark ‘111 identifies magnesium cyclopentadienyl as a suitable ALD precursor and magnesium source (PG 0032).  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp
Applicant argues (Pages 9-10) that the combination of Meyer ‘817, Matero ‘417, Clark ‘111 and Won ‘905 does not teach or suggest every limitation of Claim 1 or 15.  Examiner respectfully disagrees.
Applicant argues (Page 9) that while Meyer ‘817 is drawn to forming e.g. titanium nitride, Matero ‘417 is principally drawn to the formation of metal oxides.  Examiner notes that Matero ‘417 is open more broadly to metal nitrides as well (PG 0001 and 0023).  In addition, both references teach film formation by ALD (Meyer ‘817 PG 0031, Matero ’417 PG 0042).  Meyer ‘817 also teaches the inclusion of e.g. magnesium within the claimed concentration range at PG 0027; Matero ‘417 teaches that composition of a deposited ALD layer can be controlled by the number and timing of specific ALD cycles at PG 0051 and generically considers magnesium a suitable metal for deposition at PG 0036.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Applicant’s arguments about the lack of an expressly defined deposition sequence for magnesium-doped titanium nitride in Matero ‘417 (Page 9) are comparable to arguments addressed above regarding the lack of an expressly defined specific material deposition sequence and are addressed in the same fashion herein.
Applicant’s arguments (Pages 9-10) about the lack of specific motivation to select precursors from Clark ‘111 and Won ‘905 are comparable to arguments addressed above.  In particular, since both Meyer ‘817 and Matero ‘417 discuss film formation by ALD means, the selection of a known material based on its prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Clark ‘111 and Won ‘905 disclose precursors suitable for depositing magnesium and titanium nitride, respectively, in ALD processes.
Applicant argues (Pages 10-11) that the combination of MacChesney ‘685, Matero ‘417, and Clark ‘111 does not teach or suggest every limitation of Claim 18.  Examiner respectfully disagrees.
Applicant argues (Pages 10-11) that the process of MacChesney ‘685 is taught to have specific advantages which would preclude the formation of the films made therein by the methods of Matero ‘417.  Examiner notes that the advantages alluded to by Applicant in the context of the cited portion of MacChesney ‘685 is that the deposited films are uniform in composition and replicate the composition of the composite target (Column 2 Lines 49-52).  Applicant notes that MacChesney ‘685 accomplishes this with a composite target with fine particle size by sputtering (Column 2 Lines 49-55).  However, Matero ‘417 teaches that films of any desired composition can be formed by its ALD process by control of the number and sequence of component ALD cycles (PG 0051).  Therefore, Matero ‘417 is shown to obtain a film with the same asserted advantage as MacChesney ‘685.  As the fundamental operation of MacChesney ‘685 is to form a deposited film with a specific composition by vapor deposition means and Matero ‘417 teaches an alternative method to form a deposited film with a specific composition by vapor deposition means, the fundamental 
Applicant’s arguments about the lack of an expressly defined deposition sequence for the films of MacChesney ‘685 in Matero ‘417 (Page 10) are comparable to arguments addressed above regarding the lack of an expressly defined specific material deposition sequence and are addressed in the same fashion herein.
Applicant’s arguments (Page 10) about the lack of specific motivation to select precursors from Clark ‘111 are comparable to arguments addressed above.  In particular, since Matero ‘417 discusses film formation by ALD means, the selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Clark ‘111 discloses precursors suitable for depositing magnesium in ALD processes.
Applicant argues (Pages 11-13) that the combination of Shealy ‘963, Matero ‘417, Clark ‘111, and Hendricks ‘720 does not teach or suggest every limitation of Claim 18.  Examiner respectfully disagrees.
Applicant argues (Page 11-12) that while Shealy ‘963 is drawn to forming e.g. magnesium silicon nitride, Matero ‘417 is principally drawn to the formation of metal oxides.  Examiner notes that Matero ‘417 is open more broadly to metal nitrides as well (PG 0001 and 0023).  In addition, both references teach film formation by vapor deposition methods (Shealy ‘963 PG 0067-0068, CVD; Matero ’417 PG 0042, ALD; ALD is a known subset of CVD).  Shealy ‘963 also teaches the inclusion of e.g. magnesium within the claimed concentration range In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Applicant’s arguments about the lack of an expressly defined deposition sequence for the films of Shealy ‘963 in Matero ‘417 (Page 12) are comparable to arguments addressed above regarding the lack of an expressly defined specific material deposition sequence and are addressed in the same fashion herein.
Applicant’s arguments (Pages 12-13) about the lack of specific motivation to select precursors from Clark ‘111 are comparable to arguments addressed above.  In particular, since Matero ‘417 discusses film formation by ALD means, the selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Clark ‘111 discloses precursors suitable for depositing magnesium in ALD processes.
Applicant argues generally (Page 13) that Matero ‘417 does not provide any teaching of methods for depositing the specific materials of any of the cited primary references.  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).  Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  See further MPEP 2141.03.  Given the broad teachings of Matero ‘417 as discussed 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In particular, Matero ‘417 teaches a broad and flexible method for forming films of desired compositions.  The lack of specific deposition procedures for specific materials does not negate the broader teachings contained therein which would provide a person of ordinary skill in the art with guidance on how to form the specific films from the basic principles of the reference.
Applicant does not specifically argue any dependent claim.  The assertion that the dependent claims are patentable on their own merits, absent a particular identification of claim language which distinguishes over the references of record, is not found convincing.  The statement that the dependent claims contain the subject matter of the independent claims, and that said independent claims have not been properly rejected and are therefore allowable, is noted.  However, Examiner maintains that the independent claims have in fact been properly rejected; therefore, there is no allowable subject matter to be inherited from the independent claims and no dependent claim can be held allowable solely on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712                

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712